UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                               Argued May 27, 2004
                               Decided June 8, 2005

                                       Before

                          Hon. Joel M. Flaum, Chief Judge

                          Hon. Daniel A. Manion, Circuit Judge

                          Hon. Michael S. Kanne, Circuit Judge


No. 03-3380

UNITED STATES OF AMERICA,                       Appeal from the United States
                 Plaintiff-Appellee,            District Court for the Western
                                                District of Wisconsin.
      v.
                                                No. 02 CR 150
JOHN D. OHLINGER,
              Defendant-Appellant.              John C. Shabaz,
                                                Judge.


                                    ORDER

      The district court sentenced defendant-appellant John D. Ohlinger to 360
months in prison after he pled guilty to one count of transporting in interstate
commerce a visual depiction of a minor engaged in sexually explicit conduct. On
March 10, 2005, we ordered a limited remand pursuant to United States v.
Paladino, 401 F.3d 471 (7th Cir. 2005), for the sentencing judge to determine
whether he would have imposed the same sentence had he understood that the
sentencing guidelines were advisory.

      On April 19, 2005, Judge Shabaz issued a memorandum and order advising
us that he would have imposed the same sentence. Therefore, Ohlinger has not
shown that his substantial rights were affected by any error in his original
sentence, and we will affirm the original sentence provided that it is reasonable.
No. 03-3380                                                                  Page 2


See id. at 484.

       In his memorandum and order, Judge Shabaz provided a thorough
explanation for his conclusion that the original sentence of 360 months was
appropriate. The sentencing judge properly considered the relevant factors set forth
in 18 U.S.C. § 3553(a), including the nature and circumstances of the offense, the
history and characteristics of defendant, the purpose for imposing the sentence, and
the sentencing range established by the advisory guidelines. Judge Shabaz found
that defendant’s offense and relevant conduct were particularly egregious. He also
outlined defendant’s extensive history of sexual abuse and misconduct as well as his
deviant internet communications, concluding that defendant “is still extremely
interested in sex with children” and continues to pose a “tremendous danger” to the
community. Under these circumstances, we do not find that the sentence of 360
months is unreasonable. Accordingly, the judgment of the district court is
AFFIRMED.